Citation Nr: 0520108	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  02-03 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska



THE ISSUES

1.  Entitlement to an increased evaluation for postoperative 
left knee chondromalacia patella, currently assigned a 20 
percent disability evaluation.

2.  Entitlement to service connection for right knee meniscus 
tear secondary to service-connected postoperative left knee 
chondromalacia patella.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel
INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from September 2001 and January 2003 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Anchorage, Alaska, which denied the 
benefits sought on appeal.  The veteran, who had active 
service from October 1980 to July 1983, appealed those 
decisions to the BVA, and the case was referred to the Board 
for appellate review.  The Board remanded the case for 
further development in November 2003, and that development 
was completed by the RO.  The case has since been returned to 
the Board for appellate review.

The issue of entitlement to service connection for a right 
knee meniscus tear will be addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's postoperative left knee chondromalacia 
patella is not productive of recurrent subluxation or lateral 
instability.

3.  Objective x-ray evidence of left knee arthritis is of 
record, and the veteran's postoperative left knee 
chondromalacia patella is productive of painful and limited 
motion of the left knee.

4.  The veteran has not been shown to have had the 
symptomatic removal of dislocated semilunar cartilage of the 
left knee that is productive of symptomatology other painful 
and limited motion.

5.  The veteran has not been shown to have dislocated 
semilunar cartilage with frequent episodes of locking, pain 
and effusion into the joint.
CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
postoperative left knee chondromalacia patella have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 
4.71a, Diagnostic Codes 5003, 5010, 5257, 5258, 5259, 5260, 
5261 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist the claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of information and evidence needed to 
substantiate and complete a claim.  Collectively, the 
September 2001, September 2002, and December 2004 rating 
decisions, as well as the March 2002 Statement of the Case 
and the December 2004 Supplemental Statement of the Case 
issued in connection with the appellant's appeal have 
notified him of the evidence considered, the pertinent laws 
and regulations, including the schedular criteria, and the 
reason his claim was denied.  In addition, letters were sent 
to the veteran in May 2001, August 2002, and March 2004 that 
specifically informed him of the substance of the VCAA.  
Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) those letters have essentially satisfied the 
notice requirements by: (1) Informing the appellant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) informing the appellant about the 
information and evidence the VA will seek to provide; 
(3) informing the appellant about the information and 
evidence the claimant was expected to provide; and (4) 
informing the appellant to provide any evidence in the 
appellant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim."  This "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

The Board acknowledges that the veteran was not adequately 
notified of the VCAA in connection with his claim for an 
increased evaluation until after the initial unfavorable 
decision in this case.  However, in another case regarding 
the timing of the VCAA notice, the United States Court of 
Appeals for Veterans Claims (Court) has held that in such 
situations, the appellant has a right to a VCAA content-
complying notice and proper subsequent VA process.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  That notice 
was provided to the appellant in March 2004, and the RO 
subsequently reviewed the appellant's claim and continued the 
denial of the benefit sought on appeal.  

All the VCAA requires is that the duty to notify be satisfied 
and that a claimant is given an opportunity to submit 
information and evidence in support of their claim.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records have been obtained and 
associated with the claims file, as were his VA medical 
records and private medical records.  The veteran was also 
afforded VA examinations in December 2000, September 2002, 
and November 2004 in connection with his claim.  The veteran 
and his representative have not made the Board aware of any 
additional, relevant evidence that needs to be obtained prior 
to appellate review.  

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the appellant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.  Given the 
extensive development undertaken by the RO, the Board finds 
that the record is ready for appellate review.  The Board 
therefore finds that disposition of the appellant's claim is 
appropriate.


Background and Evidence

A rating decision dated in November 1990 granted service 
connection for left knee patellofemoral pain syndrome with 
chondromalacia patella and arthritis and assigned a 10 
percent disability evaluation effective from August 9, 1990.  
That determination was based on a review of the veteran's 
service medical records and VA medical records as well as on 
the findings of a VA examination performed in September 1990.  
The veteran later filed a claim for an increased evaluation 
in November 2000, but exclusive of all temporary total 
evaluations, rating decisions dated in September 2001 and 
March 2002 denied that claim and continued the 10 percent 
disability evaluation.  A December 2004 rating decision 
subsequently increased the evaluation to 20 percent effective 
from October 31, 2000.  During the pendency of the appeal, 
the 20 percent disability evaluation has remained in effect 
until the present time.

VA medical records dated from July 1995 to June 2002 document 
the veteran's treatment for various disorders, including his 
left knee disability.  The veteran sought treatment in 
November 1999 at which time he was noted to have a long 
history of chronic, episodic left knee pain for which he had 
had arthroscopic surgery.  He reported having increased 
symptomatology during the previous week.  In this regard, he 
indicated that he had pain in the anterior of his knee with 
each step as well as locking.  A physical examination 
revealed full range of motion with pain on extension and 
flexion.  There was suspected effusion, and his patella was 
tender, but there was no warmth.  He had a negative 
McMurray's test, and there was no tenderness on the medial 
and lateral joint spaces.  

In his November 2000 claim, the veteran contended that his 
left knee disability had worsened.  In this regard, he 
claimed that his knee locked and gave out and that he had 
constant pain.  He also noted that he had had multiple 
surgeries performed on his left knee.

The veteran was afforded a VA examination in December 2000 
during which he related his past medical history and reported 
taking anti-inflammatory medications for his left knee 
disability.  A physical examination did not reveal any 
swelling or effusion, and he had a negative Drawer test, 
McMurray's test, and patella ballottement.  He was tender to 
palpation of the joint line, but no laxity was found.  An x-
ray of the left knee was also obtained, which was 
radiographically negative, and the examiner diagnosed the 
veteran with symptomatic patellofemoral syndrome of the left 
knee.  

VA medical records dated from August 2001 to September 2002 
document the veteran's various treatment for various 
disorders, including his left knee disability.  
In January 2002, the veteran sought treatment with complaints 
that his knee had become very painful with slight edema.  He 
indicated that he had wrapped his knee in an ace bandage, but 
stated that he had not applied ice or taken any medications.  
He was still experiencing some pain, but he noted that he no 
longer limped and that he could bend his knee without pain.  
He also stated that his left knee was stable at that time.  
An examination of his left knee did not reveal any edema, 
erythema, or effusion.  There was pain in the medial aspect 
of his knee with rotation, but a Lachman's test was negative.  
He was assessed as having left knee pain and was instructed 
to take Ibuprofen.  The veteran was later seen in April 2002 
with complaints of knee pain that had an onset one week 
earlier.  He denied having any injury or deformity as well as 
redness, heat, or swelling.   He indicated that it hurt to 
walk, but also noted that his knee mostly hurt at night.  
Aggravating factors included walking and activity, and 
relieving factors were ace wraps and Tylenol.  The veteran 
returned the next day at which time it was noted that he 
walked normally.  He felt pain in the anterior portion of his 
knee, but an examination did not find any edema, effusion, or 
erythema.   There was slight medial aspect pain with 
rotation.  The veteran was later seen in May 2002 at which 
time it was noted that he had had his last physical therapy 
appointment that day and felt that it had some benefit.  The 
veteran subsequently returned in June 2002 during which he 
indicated that he was unable to run or jump.  It was noted 
that he did not have any ambulatory aids.  A physical 
examination revealed full range of motion and normal 
alignment, and there was no joint line tenderness.  There was 
mild effusion, but instability tests and McMurrays were 
negative.  A MRI was also obtained in June 2002, which showed 
cystic changes consistent with degenerative joint disease in 
the proximal tibia.  In July 2002, the veteran underwent 
surgery for early degenerative joint disease of the left 
knee.   An arthroscopy revealed that there was anterior 
dislocation of the medial meniscus, and a chondroplasty of 
the medial and lateral femoral condyles and a synovial 
resection were performed.

An x-ray of the veteran's left knee was obtained in December 
2001, which found his joint spaces to be well maintained, but 
there was a slight lateral tilt to the patella.

The veteran was provided an orthopedic evaluation in December 
2001 during which he indicated that his left knee disability 
was productive of pain and restricted his walking activities, 
as he had pain two or three days a week that caused him to 
limp.  He reported wrapping his knee and using a sleeve for 
relief, and he stated that the pain dissipated after two days 
to the point where he could walk again.  The veteran 
indicated that he could sit for hours, stand for half an 
hour, walk one mile, and lift 50 to 100 pounds.  The examiner 
noted that he did not present with any braces, devices, or 
external ambulatory aids.  A physical examination did not 
reveal a limp on his left or right side.  He was able to heel 
walk normally on both the right and left.  He could also toe 
walk with normal strength on the right and left, but he did 
have a slight limp on the left.  The veteran squatted with 
full flexion of the knee on the right side and two-thirds 
flexion on the left.   On testing, his left knee had active 
extension to zero degrees and active flexion to 115 degrees, 
and the examiner noted that it was his practice not to force 
passive motion beyond what a veteran would voluntarily do.  
The veteran did have crepitation in his left knee in the form 
of a grind as well as left tenderness over the lateral 
femoral condyle, but there was no instability or effusion.  
There was also a prominent left tubercle on the left side.  
The examiner diagnosed the veteran with patellofemoral 
syndrome with chondromalacia.

Private medical records dated from April 2002 to December 
2002 indicate that the veteran was referred to physical 
therapy for his bilateral knee pain.  He noted that he 
typically had anterior left knee pain, but stated that such 
pain was inconsistent.  Although he sometimes tolerated 
walking with minimal, occasional pain, he wore a compression 
sleeve when his pain was more severe.  The veteran related 
that his aggravating factors were sitting with his knees 
bent, negotiating stairs, and performing deep squats.  
Factors that eased his pain included sitting with his knees 
extended and using compressive sleeves.  The veteran denied 
swelling, giving out, and locking.   He did state that the 
pain was sometimes severe enough to wake him at night, and he 
noticed popping in his knee in the morning.  He tried to walk 
on the treadmill two times per week for 15 to 20 minutes at a 
time, which he last did two weeks earlier.  A physical 
examination did not reveal any obvious swelling, and there 
was no significant impairment noted in his gait, except that 
he sometimes seemed to favor his right knee in stance.  He 
denied having any significant pain while walking, and he was 
able to resist maximally with manual muscle testing without 
any pain.  His quadriceps and hamstrings were noted to be 
strong bilaterally.  His left knee had flexion to 130 degrees 
and extension to -6 degrees.  McMurray's test was negative, 
as was the anterior cruciate ligament test.  The veteran was 
tender at the medial tendons of the hamstrings and at the 
fibular head and lateral joint line on the right, but no 
tenderness was noted with left knee palpation.  The physical 
therapist commented that he was limited in his functional 
activities secondary to pain.  Goals were set, and following 
his treatment, he was discharged from physical therapy in 
June 2002.

The veteran's representative submitted a statement in August 
2002 in which it was contended that the veteran's left knee, 
locked up, gave out, and caused him constant pain as well as 
restricted his activities.

The veteran was afforded a VA examination in September 2002 
during which he noted that his knee pain caused him problems 
at work a couple of days per month.  A physical examination 
did not reveal any edema, erythema, or ecchymosis.  There was 
some tenderness on the medial aspect of the left knee, but 
his knee was noted to be stable.  An x-ray was obtained, 
which revealed hypertrophy of the left anterior tibial 
tubercle, but his knees were otherwise radiographically 
negative.  

Private medical records dated in October 2003 document the 
veteran as having been referred to physical therapy following 
surgery on his right knee at which time he also reported 
having a history of left knee pain for which he had had 
numerous surgeries.  A physical examination did not reveal 
any obvious gait deviation, but he did have decreased bulk at 
the vastus medialis oblique, especially on the left, and he 
had some tightness in the left  iliotibial band.  His left 
knee had active flexion to 122 degrees and active extension 
to -5 degrees into hyperextension.  There was no significant 
tenderness of the left knee on palpation.  The physical 
therapist assessed the veteran as having some patellofemoral 
problems on the left with significant muscle atrophy of the 
left lower extremity.  It was also noted that his very tight 
iliotibial band that may have been a contributing factor to 
his left knee pain.  

The veteran was provided an orthopedic evaluation for his 
right knee in January 2004.  A physical examination did not 
reveal a limp, and he was able to heel and toe walk normally.  
His left knee had extension to 0 and flexion to 130.  There 
was no patellofemoral crepitation in his left knee, nor was 
there any instability or effusion.  The veteran did have 
tenderness in the lateral femoral condyle bilaterally, but 
his medial and lateral joint line were nontender bilaterally.  
His left knee had a very prominent tibial tubercle.

The veteran was afforded a VA examination in November 2004 
during which he reported that his knee was painful four to 
five days per week.  On those days, he rated the pain as 
being between a five and seven on a scale of one to ten.  The 
pain increased to a ten with prolonged walking, fast walking, 
and sitting for a long period of time with his knees acutely 
flexed, such as when he was sitting in a car or a plane.  He 
related that his knee felt stiff with prolonged sitting and 
that there had been catching in his knee, but he did not note 
any swelling or locking.  The veteran denied missing any work 
during the previous year because of his left knee, and he 
indicated that there had no been no job restrictions due to 
his left knee disability, except that he did avoid kneeling 
and full crouching.  He could tolerate sitting for 15 
minutes, driving for 30 minutes, and walking for a mile.  He 
frequently changed his position while sitting and avoided 
flexing his knees more than 90 degrees.  He also noted that 
his pain increased when walking up and down hills or stairs.  
The veteran did not participate in any sports, but he did 
occasionally go to the gym.  He stated that he used a knee 
sleeve for relief, and he occasionally took an anti-
inflammatory medication for his knee pain.  He did not use a 
cane or walking stick, and he was no longer in physical 
therapy.  The examiner further noted that the veteran had had 
five different surgeries, including multiple arthroscopies, a 
vastus medialis obliquus advancement, and shaving of 
cartilage.  He indicated that he could not determine whether 
it was articulate cartilage or the meniscus that had been 
shaved.  The examiner also stated that the prior arthroscopy 
of 1993 had included debridement of the knee as well as a 
partial medial meniscectomy.

A physical examination revealed tenderness in his left knee, 
but there was no tenderness of the quadriceps, patellar 
tendons, or prominent and tibial tuberosity of the left knee.  
There was also pain when he attempted to laterally sublux his 
left patella, and patellofemoral crepitus was present.  There 
was no effusion or increased warmth, nor was there any laxity 
of the cruciate or collateral ligament.  The veteran had full 
extension, and his flexion was limited to 120 degrees in his 
left knee with discomfort between 115 and 120 degrees.  With 
one leg standing in a partial deep knee bend, the veteran had 
an additional loss of five degrees of flexion due to pain.  
There was also mild weakened movement and excess 
fatigability, but there was no incoordination.  The veteran 
was diagnosed with patellofemoral pain 
syndrome/chondromalacia patella, and degenerative arthritis 
of the left knee had to be ruled out.  It was also noted that 
he had had multiple surgeries on his left knee, including 
lateral release and vastus medialis obliquus advancement as 
well as debridement surgeries one of which the examiner 
believed was a partial medial meniscectomy.  X-rays were 
later obtained, which were normal with a prominent tibial 
tuberosity.   The examiner noted that the veteran had been 
with the same job for four years without any time lost or 
restraints due to his knee.  He also indicated that the 
veteran's pain had major functional impact on his left knee, 
and he commented that the functional impairment of the 
veteran's left knee was moderate.  

The veteran's representative submitted a statement in March 
2005 in which he contended that the veteran experienced pain 
on a daily basis, which restricted his ability to walk.  


Law and Analysis

The veteran contends that he is entitled to an increased 
evaluation for his left knee disability.  More specifically, 
he claims that the current evaluation for his disorder does 
not accurately reflect the severity of the symptomatology 
associated with that disability.  

During the pendency of the appeal, exclusive of all temporary 
total evaluations, the veteran's disability evaluation for 
his left knee disability was increased to 20 percent 
effective from October 31, 2000.  However, applicable law 
mandates that when a veteran seeks an increased evaluation, 
it will generally be presumed that the maximum benefit 
allowed by law and regulation is sought, and it follows that 
such a claim remains in controversy where less than the 
maximum benefit available is awarded. See AB v. Brown, 6 Vet. 
App. 35 (1993).  The veteran has not withdrawn his appeal and 
as such, it remains in appellate status

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
schedule for rating disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions and civilian 
occupations.  Generally, the degree of disabilities specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illness proportionate to 
the severity of the several grades of disability. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran. 38 C.F.R. § 4.3.  While the veteran's 
entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established, and increase in the disability 
rating is at issue, it is the present level of the disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55 (1994).

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
provision that the Secretary of Veterans Affairs shall from 
time to time readjust the Schedule of Ratings in accordance 
with experience.  In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness. 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled. 38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities. 38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint. 38 C.F.R. 
§ 4.59.

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  Separate 
disability ratings may be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology 
for one condition was not "duplicative of or overlapping with 
the symptomatology" of the other condition. See Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994).  VA General Counsel has 
stated that compensating a claimant for separate functional 
impairment under Diagnostic Code 5257 and 5003 does not 
constitute pyramiding.  See VAOPGCPREC 23-97 (July 1, 1997).  

VA General Counsel held in VAOPGCPREC 23-97 that a veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating must be based upon additional 
disability.  When a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or 5261 in order to 
obtain a separate rating for arthritis.  If the veteran does 
not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.

In VAOPGCPREC 9-98, General Counsel also held that if a 
veteran has a disability rating under Diagnostic Code 5257 
for instability of the knee, and there is also X-ray evidence 
of arthritis, a separate rating for arthritis could also be 
based on painful motion under 38 C.F.R. § 4.59.  In addition, 
General Counsel considered a hypothetical situation in which 
a knee disability was evaluated under Diagnostic Code 5259 
that was productive of pain, tenderness, friction, 
osteoarthritis established by x-rays, and a slight loss of 
motion.  For the purposes of the hypothetical, it was assumed 
that Diagnostic Code 5259 did not involve limitation of 
motion.  Given the findings of osteoarthritis, the General 
Counsel stated that the availability of a separate evaluation 
under Diagnostic Code 5003 in light of sections 4.40, 4.45, 
4.59 must be considered. See Lichtenfels v. Derwinksi, 1 Vet. 
App. 484, 488 (1991).  Absent x-ray findings of arthritis, 
limitation of motion should be considered under Diagnostic 
Codes 5260 and 5261.  The claimant's painful motion may add 
to the actual limitation of motion so as to warrant a rating 
under Diagnostic Codes 5260 or 5261.  

The General Counsel further noted in VAOPGCPREC 9-98 that the 
removal of the semilunar cartilage may involve restriction of 
movement caused by tears and displacements of the menisci, 
but that the procedure may result in complications such as 
reflex sympathetic dystrophy, which can produce loss of 
motion.  Therefore, limitation of motion is a relevant 
consideration under Diagnostic Code 5259, and the provisions 
of 4.40, 4.45, and 4.59 must be considered.  

In addition, the VA General Counsel has held that separate 
ratings may be assigned under DC 5260 and DC 5261 for 
disability of the same joint. VAOPGCPREC 9-2004 (September 
17, 2004).

The veteran's disability is currently evaluated as 20 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 5010-
5257.  In the selection of code numbers assigned to 
disabilities, injuries will generally be represented by the 
number assigned to the residual condition on the basis of 
which the rating is determined.  With diseases, preference is 
to be given to the number assigned to the disease itself; if 
the rating is determined on the basis of residual conditions, 
the number appropriate to the residual condition will be 
added, preceded by a hyphen.  38 C.F.R. § 4.27 (2004).  The 
hyphenated diagnostic code in this case indicates that the 
arthritis due to trauma under Diagnostic Code 5010 is the 
service-connected disorder and that the recurrent subluxation 
or lateral instability under Diagnostic Code 5257 is a 
residual condition.  

Despite the code rating sheet indicating that the veteran's 
disability was being evaluated on the basis of the criteria 
set forth in Diagnostic Codes 5010-5257, the record, as noted 
by the RO, is absent for any objective medical evidence of 
recurrent subluxation or lateral instability.  It appears 
that the 20 percent disability evaluation was based on 
recognition that the veteran had moderate left knee 
impairment.  Indeed, the December 2004 rating decision 
acknowledged that the December 2000 and September 2002 VA 
examinations did not find any laxity or instability of the 
left knee and specifically assigned the increased evaluation 
of 20 percent because the veteran had painful range of motion 
in the left knee with mild weakened movement and mild excess 
fatigability resulting in moderate functional impairment.  
Nevertheless, rating by analogy is appropriate where an 
unlisted condition is encountered, and a closely related 
condition which approximates the anatomical localization, 
symptomatology and functional impairment is available. 
38 C.F.R. § 4.20.

Under diagnostic Code 5257, a 20 percent evaluation is 
warranted when there is moderate recurrent subluxation or 
lateral instability, and a 30 percent disability evaluation 
is warranted when such impairment is severe.  

When the evidence of record is considered under the laws and 
regulations as set forth above, the Board is of the opinion 
that the veteran is not entitled to an increased evaluation 
for his postoperative left knee chondromalacia patella.  As 
previously noted, the medical evidence of record does not 
show the veteran to have recurrent subluxation or lateral 
instability.  In fact, the December 2000 and December 2002 VA 
examinations as well as the January 2004 orthopedic 
evaluation did not find any instability, and VA medical 
records dated in June 2002 indicated that instability tests 
were negative.  In addition, the September 2002 VA examiner 
commented that the veteran's knee was stable, and the 
November 2004 VA examiner stated that there was no laxity of 
the cruciate or collateral ligament.  As such, the veteran 
has not been shown to have recurrent subluxation or lateral 
instability.  Thus, neither a separate evaluation nor an 
evaluation in excess of 20 percent under Diagnostic Code 5257 
is warranted.   

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due 
to trauma, substantiated by X-ray findings, is rated as 
degenerative arthritis.  Pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2004), degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved, which in this case 
would be Diagnostic Codes 5260 (limitation of flexion of the 
leg) and 5261 (limitation of extension of the leg).  As 
previously mentioned, when a knee disorder is already rated 
under Diagnostic Code 5257, the veteran must also have 
limitation of motion under Diagnostic Code 5260 or 5261 in 
order to obtain a separate rating for arthritis.  If the 
veteran does not at least meet the criteria for a zero 
percent rating under either of those codes, there is no 
additional disability for which a rating may be assigned.  
See VAOGCPREC 23-97.  

In this case, a rating decision dated in November 1990 
specifically granted service connection for left knee 
patellofemoral pain syndrome with chondromalacia patella and 
arthritis.   The Board observes that recent x-rays obtained 
in December 2000, September 2002, and November 2004 found the 
veteran's left knee to be normal.  However, the Board also 
notes that a MRI obtained in June 2002 showed cystic changes 
consistent with degenerative joint disease in the proximal 
tibia, and the veteran's postoperative diagnosis following an 
arthroscopy was early degenerative joint disease of the left 
knee.  As such, the veteran has been shown to have arthritis, 
and therefore, his left knee disability shall be evaluated 
under Diagnostic Codes 5260 and 5261, pursuant to which the 
severity of limitation of flexion of leg and the limitation 
of extension of the leg are evaluated, respectively.  As 
noted above, the VA General Counsel has held that separate 
ratings may be assigned under both Diagnostic Code 5260 and 
Diagnostic Code 5261 for disability of the same joint. 
VAOPGCPREC 9-2004 (September 17, 2004).   

Under Diagnostic Code 5260, a 10 percent disability 
evaluation is warranted for flexion limited to 45 degrees, 
and a 20 percent disability evaluation is contemplated for 
flexion limited to 30 degrees.  A 30 percent disability 
evaluation is assigned for flexion limited to 15 degrees.  
Under Diagnostic Code 5261, a 10 percent disability 
evaluation is for assignment when extension is limited to 10 
degrees, and a 20 percent disability evaluation is warranted 
when extension is limited to 15 degrees.  A 30 percent 
disability evaluation is contemplated when extension is 
limited to 20 degrees.

In this case, the medical evidence of record has not shown 
the veteran to have compensable limitation of motion.  In 
this regard, the December 2002 VA examiner found the veteran 
to have flexion to 115 degrees and extension to zero degrees, 
and VA medical records dated in June 2002 indicate that he 
had full range of motion.  In addition, private medical 
records dated from April 2002 to December 2002 documented the 
veteran as having flexion to 130 degrees and extension to - 6 
degrees, and private medical records dated in October 2003 
noted that he had flexion to 122 degrees as well as extension 
to -5 degrees into hyperextension.  Further, a January 2004 
orthopedic evaluation found the veteran to have flexion to 
130 degrees and extension to 0 degrees.  Parenthetically, the 
Board notes that a normal range of the knee is zero to 140 
degrees.  See 38 C.F.R. § 4.71a, Plate II. Therefore, the 
Board finds that the veteran has not met the criteria for a 
compensable evaluation under Diagnostic Codes 5260 and 5261.

Nevertheless, as noted above, the veteran clearly has 
arthritis as well as painful motion with respect to both 
flexion and extension.  Further, the Board notes that while 
the veteran's limitation of flexion has not been shown to 
meet the criteria for a noncompensable evaluation under 
Diagnostic Code 5260 (flexion limited to 60 degrees), it has 
been shown to be painful, and he has been shown on occasion 
to have limitation of extension which comports with the 
criteria for a noncompensable rating under Diagnostic Code 
5261 (extension limited to 5 degrees).  As such, the veteran 
would be entitled to a 10 percent disability evaluation, but 
no higher, for arthritis with painful motion under both 
Diagnostic Code 5260 and 5261, which would result in a 
combined 20 percent rating.  However, the medical evidence of 
record does not indicate that the veteran has any additional 
disability resulting from this painful motion for which he is 
not already compensated.  In fact, the December 2004 
specifically contemplated the veteran's painful range of 
motion in its grant of a 20 percent disability evaluation.  
Thus, the veteran does not have separate functional 
impairment that could be evaluated under Diagnostic Codes 
5010, 5260, and 5261 that would result in rating higher than 
the currently assigned 20 percent.  

Nevertheless, the Board has also considered whether an 
increased evaluation would be in order under other relevant 
diagnostic codes.  The assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular 
case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, 
the Board has considered the propriety of assigning a higher, 
or separate, rating under another diagnostic code.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

Specifically, the Board has also considered whether the 
veteran's disability would warrant a higher or separate 
disability evaluation under Diagnostic Codes 5258 and 5259.  

Diagnostic Code 5258 provides for the evaluation of 
dislocated semilunar cartilage.  In this case, VA medical 
records dated in July 2002 indicate that a left knee 
arthroscopy revealed that there was anterior dislocation of 
the medial meniscus. However, a 20 percent disability 
evaluation would only be assignable where there were frequent 
episodes of locking, pain, and effusion into the joint.  
Clearly, the veteran's pain has been contemplated in the 
current rating and a separate rating contemplating this 
symptomatology is prohibited.  Further, although the veteran 
has reported locking on occasion, there is no objective 
evidence of such symptomatology and the Board finds that the 
occasional subjective complaints do not equate to frequent 
episodes.  Finally, mild effusion was shown only on one 
examination in June 2002, and specifically not found by 
examiners on numerous repeat examinations.  Again, such 
symptomatology cannot be considered as occurring on a 
frequent basis.  As such, the veteran is not entitled to a 
separate rating under Diagnostic Code 5258

In addition, Diagnostic Code 5259 provides that a 10 percent 
disability evaluation is contemplated for the symptomatic 
removal of semilunar cartilage, which is the maximum 
schedular rating allowable.  VA medical records dated in July 
2002 indicate that a left knee arthroscopy revealed that 
there was anterior dislocation of the medial meniscus and 
that a chondroplasty of the medial and lateral femoral 
condyles as well as a synovial resection were performed.  In 
addition, the November 2004 VA examiner noted that the 
veteran had had five different surgeries, including multiple 
arthroscopies, a vastus medialis obliquus advancement, and 
shaving of cartilage.  He indicated that he could not 
determine whether it was articulate cartilage or the meniscus 
that had been shaved.  The examiner also stated that the 
prior arthroscopy of 1993 had included debridement of the 
knee as well as a partial medial meniscectomy.  As such, it 
appears that the veteran had the removal of some of the 
meniscus.  However, the medical evidence of record does not 
show that such a removal is productive of symptomatology 
other than painful and limited motion, which is 
symptomatology that is already contemplated under Diagnostic 
Codes 5003, 5010, 5260, and 5261.  As previously discussed, 
separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition. 
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  
Therefore, the Board finds that the veteran is not entitled 
to a separate 10 percent disability evaluation under 
Diagnostic Code 5259.

The Board has also considered the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  The Board 
finds that an increased evaluation for the veteran's left 
knee disability is not warranted on the basis of functional 
loss due to pain or weakness in this case, as the veteran's 
symptoms are supported by pathology consistent with the 
assigned 20 percent rating, and no higher.  The Board 
observes that the veteran has had numerous complaints of pain 
and that the November 2004 VA examiner found the veteran to 
have painful range of motion in the left knee with mild 
weakened movement and mild excess fatigability resulting in 
moderate functional impairment.  However, the veteran's 
complaints of pain and its effect on his functioning are 
contemplated in the currently assigned 20 percent disability 
evaluation as noted above.  Indeed, the severity of the 
veteran's pain and the November 2004 VA examiner's findings 
were specifically discussed in the December 2004 rating 
decision as a basis for assigning that evaluation.  As such, 
the Board is of the opinion that this evaluation already 
encompasses the pain, fatigability, pain on movement, and 
weakness the veteran experiences in his left knee.  
Therefore, the Board finds that the preponderance of the 
evidence is against an increased evaluation for the veteran's 
left knee disability.
In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran, as required by the holding of the United States 
Court of Appeals for Veteran's Claims in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board 
has considered the provisions of 38 C.F.R. § 3.321(b)(1).  In 
this case, however, there has been no showing that the 
veteran's service-connected left knee disability has caused 
marked interference with employment beyond that contemplated 
by the schedule for rating disabilities, necessitated 
frequent periods of hospitalization, or otherwise renders 
impractical the application of the regular schedular 
standards utilized to evaluate the severity of his 
disability.  In the absence of such factors, the Board finds 
that the requirements for an extraschedular evaluation for 
the veteran's service-connected postoperative left knee 
chondromalacia patella under the provisions of 38 C.F.R. 
§ 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 


ORDER

An evaluation in excess of 20 percent for postoperative left 
knee chondromalacia patella is denied.


REMAND

The Board has determined that additional development is 
necessary for the issue of entitlement to service connection 
for a right knee meniscus tear.

The Board notes that a January 2003 rating decision denied 
the veteran's claim for a service connection for a right knee 
meniscus tear.  (The Board notes that service connection for 
a right knee disorder was denied in a November 1990 
unappealed rating decision; however, secondary service 
connection for a right knee disorder was initially denied in 
the January 2003 rating decision.)  In November 2003, the 
veteran requested that the January 2003 rating decision be 
reconsidered.  The veteran's November 2003 statement, 
liberally construed, may be considered a disagreement with 
the denial of service connection for a right knee meniscus 
tear. See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.201 
(2003); see also Gallegos v. Gober, 14 Vet. App. 50 (2000) 
(VA should liberally interpret a written communication which 
may constitute an NOD under the law.), rev'd sub nom Gallegos 
v. Principi, 283 F. 3d 1309 (Fed. Cir. 2002) (the language of 
38 C.F.R. § 20.201 properly implemented 38 U.S.C. § 7105, and 
assuming that the [claimant] desired appellate review, 
meeting the requirement of § 20.201 was not an onerous task).  
See also Gallegos v. Principi, 16 Vet. App. 551 (2003) (per 
curiam).
 
However, the RO construed the veteran's November 2003 
statement as a claim for increase and the RO issued a rating 
decision in February 2004 which reopened the veteran's claim 
and confirmed and continued the prior denial of service 
connection for a right knee meniscus tear.  

In a December 2004 rating decision, the RO found that a 
November 2004 VA medical report constituted an informal claim 
for service connection for a right knee disorder as secondary 
to the veteran's service-connected left knee disorder; the RO 
in the December 2004 rating decision found that new and 
material evidence had not been submitted to reopen the 
veteran's claim.  The veteran filed a notice of disagreement 
with the December 2004 rating decision in December 2004, and 
the RO then issued a statement of the case in January 2005 on 
the issue of whether new and material evidence had been 
submitted to reopen the claim for service connection for a 
right knee disorder as secondary to the veteran's left knee 
disorder.  

Although the RO issued a statement of the case in response to 
what is construed as the veteran's notice of disagreement 
(NOD), the Board finds that the veteran had filed a timely 
notice of disagreement to the January 2003 rating decision 
that initially denied service connection for a right knee 
disorder as secondary to a service-connected left knee 
disorder.  Thus, the RO must issue a correct statement of the 
case which demonstrates a de novo review of the issue instead 
of consideration on the basis of new and material evidence.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

The RO should issue the veteran a 
statement of the case addressing the 
issue of entitlement to service 
connection for a right knee meniscus 
tear as secondary to the veteran's 
service-connected left knee disorder 
on a de novo basis.  The statement of 
the case should include a discussion 
of all relevant evidence considered, 
and citation to all pertinent law and 
regulations.  Thereafter, the veteran 
should be given an opportunity to 
perfect an appeal by submitting a 
timely substantive appeal in response 
thereto.  The RO should advise the 
veteran that the claims file will not 
be returned to the Board for 
appellate consideration of this issue 
following the issuance of the 
statement of the case unless he 
perfects his appeal.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran has the right to submit additional 
evidence and/or argument on the matter or matters the Board 
has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until he is notified. 



	                     
______________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


